EXAMINER’S AMENDMENT
Applicant canceled claims 1-31, 33, 34 and 36-38.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Chika Seidel (attorney for applicant) on May 27, 2022.
The application has been amended as follows:

In Claim 32, line 2, change “the skin” to --- a skin ---. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Maingault (5,981,497), the previously cited reference, teaches treating brown spots using sophorolipidic compound (a biosurfactant that was cited in previous claims 12 and 30, which are canceled by applicant).  However, Maingault does not teach or suggest instant method of treating actinic keratosis, which comprises applying a composition to a skin of a human in need of such treatment, wherein the composition comprises a therapeutically effective amount of a rhamnolipid and a topically-acceptable vehicle.  Schilling et al (US 2014/0296168 A1) teaches a composition comprising rhamnolipid which has good foam properties and has a light skin feel when used in skin care compositions or skin cleansing composition.  However, Schilling does not teach or suggest instant method of treating actinic keratosis, which comprises applying a composition to a skin of a human in need of such treatment, wherein the composition comprises a therapeutically effective amount of a rhamnolipid and a topically-acceptable vehicle.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 27, 2022